Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross, U.S. Patent No. 9511702 B2.
	Regarding claim 1, Ross ‘702 teaches a method of using the apparatus, as shown in figures 1-8.  Ross ‘702 discloses attaching a spool support frame (16, 30, 32) to a forward bogie 12 (i.e., a plurality of axel groups, no reference number, claim 4, see figures 1-8) and an aft bogie 14, including the spool support frame to the forward bogie through a forward arm 34 and a forward hydraulic arm 24, and attaching the spool support frame to the aft bogie through an aft arm 58 and an aft hydraulic arm 26, wherein the spool support frame holds a cargo 16, and lifting the cargo supported by the spool support frame with the forward hydraulic arm and the aft hydraulic arm, see figures 1-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, U.S. Patent No. 9511702 B2, in view of Patton, US 2008/0023227 A1.
As stated above, Ross ‘702 shows the cargo for the shipping container, but does not explicitly explain whether other types can be used.
Patton ‘227 discloses one or more outriggers 30 for supporting a spool 60 for winding coiled tubing, see figures 1-6.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Ross ‘702 to include outriggers and supporting a spool as suggested by Patton ‘227, in order to support heavy items by using outriggers and able to support many different items.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The claims 8-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 8 and 15, including every structural element and each step of method as recited in the applicant’s claims.
None of the references of the prior art teach or suggest the elements of the transportation system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the transportation system in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
9/8/22
/SANG K KIM/           Primary Examiner, Art Unit 3654